Case 1:19-cv-04482-AT-DCF Document 28 Filed 10/23/19 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
DANIEL KIASHEK, DOC #:
DATE FILED: _ 10/23/2019
Plaintiff,
-against- 19 Civ. 4482 (AT)
FIRST REPUBLIC BANK, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On June 28, 2019, this case was referred to the Southern District of New York’s Alternative
Dispute Resolution program for mediation, pursuant to a standing administrative order that includes
discovery protocols “intended to frame issues for resolution through mediation and to assist the
parties in planning for additional discovery in the event the case is not promptly resolved through
mediation.” ECF No. 13. In order to allow the mediation scheduled for December 11, 2019, to take
place in advance of any initial pretrial conference, and light of the referral of this case to the
Honorable Debra C. Freeman for general pretrial purposes, it is hereby ORDERED that the initial
pretrial conference scheduled for October 24, 2019, is ADJOURNED sine die.

SO ORDERED.

Dated: October 23, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
